Citation Nr: 1546488	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-20 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1943 to February 1946; he has been awarded The Bronze Star.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran's wife testified on his behalf at a travel board hearing before the undersigned Veterans Law Judge sitting at the RO in September 2015, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

There was testimony on behalf of the Veteran at his travel board hearing in September 2015 that his hearing has gotten worse since the VA audiological evaluation in August 2011, which is the most recent valid audiogram on file, and that the notation at the March 2014 VA audiological evaluation that the Veteran has dementia is in error.  An audiogram that can be used for rating purposes was not obtained in March 2014.  With respect to the private audiograms on file, the Board would note that it is unclear what speech discrimination test was used, as VA is required to use the Maryland CNC word test in rating hearing loss.  See 38 C.F.R. § 4.85 (2014).  Consequently, the Board finds that another attempt should be made to determine the current severity of the Veteran's hearing loss.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO will contact K.M. Baggett, M.D., at VERO ENT Associates in Vero Beach, Florida in order to obtain a statement from her on the type of speech discrimination test used in testing the Veteran's hearing acuity in February 2011 and August 2010.  Dr. Baggett should also be requested to provide the puretone threshold averages in each ear for these tests at 1000, 2000, 3000, and 4000 hertz.

2.  The AMC/RO will schedule the Veteran for an audiological examination by an audiologist who did not test him in March 2014 in order to obtain a currently valid audiological evaluation to determine the current extent of his bilateral hearing loss disability.  The record must be provided to the examiner in conjunction with the examination.  The examiner must perform the necessary audiometric and speech recognition tests and also must address the functional impact of any hearing loss disability found.  

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  After the above has been completed, the AMC/RO will re-adjudicate the Veteran's claim for a compensable rating for bilateral hearing loss with consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

